       Case 1:17-cv-06081-GBD-KNF Document 84 Filed 02/11/21 Page 1 of 2




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
------------------------------------------------------------------X
MARK COX,                                                         :

                                            Plaintiff,            :        ORDER

                          v.                                      :   17-CV-6081 (GBD) (KNF)

GERMAN KITCHEN CENTER LLC AND                                     :
GERMAN KITCHEN CENTER, NEW YORK, LLC,
                                                                  :
                                             Defendants.
-----------------------------------------------------------------X
KEVIN NATHANIEL FOX
UNITED STATES MAGISTRATE JUDGE

        By a letter, dated February 9, 2021, the defendants assert that the plaintiff violated the

Court’s September 2, 2020 order, Docket Entry No. 56, by “failing to produce the 2014 tax

returns.” Docket Entry No. 82. The defendants request that the Court intervene. The plaintiff

asserts in his response-letter that the defendants’ counsel knowingly and intentionally

misrepresents “that Plaintiff was previously ordered to produce his 2014 tax return and that

Plaintiff has refused to comply with such an order. To be clear, no such order exists, and Mr.

Pierce is well-aware of this fact.” Docket Entry No. 83.

        The defendants’ Document Request No. 8, subject to the Court’s September 2, 2020

order compelling the plaintiff to respond to it, demanded from the plaintiff: “One copy of all tax

documents filed with the State and Federal governments during Relevant Period and evidencing

MCI’s gross revenue or income.” Docket Entry No. 46-1. “Defendants’ Combined First Set of

Interrogatories and Requests for Production of Documents” provided the following definition:

“The ‘Relevant Period’ means May 2015 to present.”

        The defendants failed to identify any directive in the September 2, 2020 order with which

the plaintiff failed to comply. The defendants’ assertion that the plaintiff violated the Court’s

                                                         1
      Case 1:17-cv-06081-GBD-KNF Document 84 Filed 02/11/21 Page 2 of 2




September 2, 2020 order by “failing to produce the 2014 tax returns” is meritless, frivolous and

made in bad faith, as it is clear from the defendants’ Document Request No. 8 and the Court’s

September 2, 2020 order compelling the plaintiff’s response to it, that the defendants did not

request 2014 tax returns and the Court’s September 2, 2020 order did not compel the plaintiff to

produce what was not requested. The Court finds that the plaintiff did not violate the September

2, 2020 order by “failing to produce the 2014 tax returns.” The defendants request in Docket

Entry No. 82, that the Court intervene, is denied.

Dated: New York, New York
       February 11, 2021                             SO ORDERED:




                                                 2
